Citation Nr: 1745214	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection and a zero percent (noncompensable) rating for bilateral hearing loss.  

A review of the record reveals that the Veteran initially requested a videoconference hearing before a Veterans Law Judge with his September 2013 formal appeal, and was scheduled for such a hearing in August 2016.  However, in August 2016, he submitted a letter indicating that he no longer wanted a hearing.  As such, since the Veteran cancelled his hearing request, the Board will proceed to adjudicate the claim on appeal.


FINDING OF FACT

During the appeal period, the Veteran's bilateral hearing loss has been manifested, at worst, by level III hearing acuity in the right ear and level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

In applying these disability ratings, a veteran's entire history is to be considered. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  After careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85.  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

In the present case, the record on appeal contains the results of five VA and private audiometric examinations, dated in February 2005 (private), November 2006 (private), February 2011 (VA), March 2015 (VA), and September 2016 (VA).  Of these, only the VA examination reports contain the necessary puretone threshold and speech discrimination data necessary for a proper evaluation of the Veteran's disability.  The results of private testing in February 2005 and November 2006 are inadequate for rating purposes as no speech discrimination testing was performed for the left ear in 2006, and the records did not include results for the threshold at 3000 Hz in the left ear.  Therefore, the results provided in these private audiograms cannot be used to rate the Veteran's hearing loss and they are inadequate under 38 C.F.R. § 4.85 (2016).  

On the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
LEFT
10
5
10
35
RIGHT
20
15
35
70

The average of these thresholds is 15 decibels in the left ear and 35 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 84 percent in the left ear and of 80 percent in the right ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity in the left ear and level III acuity in the right ear; which, in turn, warrants a zero (0) percent rating under Table VII.

On the authorized audiological evaluation in March 2015, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
LEFT
15
15
35
40
RIGHT
20
25
45
70

The average of these thresholds is 26 decibels in the left ear and 40 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

On the authorized audiological evaluation in September 2016, pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
LEFT
15
10
40
40
RIGHT
25
25
40
75

The average of these thresholds is 26 decibels in the left ear and 41 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear and of 84 in the right ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity in the left ear and level II acuity in the right ear; which, in turn, warrants a zero (0) percent rating under Table VII.

Following review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  As set forth above, the February 2011, March 2015, and September 2016 VA audiograms clearly demonstrate entitlement to nothing more than a zero (0) percent rating.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran and his wife have provided lay statements reporting symptoms including difficulty hearing people and having to ask them to repeat themselves during conversations, difficulty hearing the television, and difficulty driving due to hearing loss.  See February 2011 VA Examination report, June 2011 Wife Statement, July 2011 Notice of Disagreement, August 2013 VA Form 9, September 2016 VA Examination Report.  The Board notes that these lay statements, while competent, are not competent to report that the Veteran's hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Fenderson, supra.  It is the Board's conclusion, however, that none of the evidence demonstrates that his hearing disability has ever been more than zero (0) percent disabling since the time that he filed the underlying claim for service connection in January 2011.  The test results do not support the assignment of a rating in excess of the currently assigned evaluation.  Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86.  The preponderance of the evidence is against the assignment of a compensable rating under the Schedule, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Board notes that, in compliance with Martinak v. Nicholson, 21 Vet. App. 447 (2007), the February 2011 and September 2016 VA examination reports describe the functional effects of the Veteran's hearing loss.  Specifically, the examiner noted that the Veteran had difficulty hearing people and having to ask them to repeat themselves during conversations, difficulty hearing the television, and difficulty driving due to hearing loss.  The Veteran's reported symptoms, consisting of difficulty with auditory acuity and decreased speech discrimination, are fully contemplated by the schedular rating criteria, which provide higher evaluations for greater levels of impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).    

In this case, the Veteran has not alleged, and none of the evidence suggests, that he is unable to secure or follow a substantially gainful occupation as a result of bilateral hearing loss alone.  As such, there is no basis for further consideration under Rice.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


